Taft, J.,
dissenting. I would have concurred in this judgment if the commission bad, prior to or in the order appealed from and pursuant to Sections 4921.10 and 4921.12, * Revised Code, cancelled at least one of the certificates of the two holders who did not comply with the 60-day order.

Section 4921.12 reads in part:
“On a finding * * * that any motor transportation company over an irregular route does not give adequate service, such company shall * * * as provided in Section 4921.10 * * * be given a reasonable time, not less than 60 days, in which to provide such service before any existing certificate is canj celed or a new certificate granted * *